Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/31/22 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2003093932 (see Figs 1a-1b, 2 & 4, and English Translation) in view of Yoshida et al (US 6,666,164).
Regarding claim 1, JP’932 discloses (see Fig 4) a painting system, comprising: a painting unit configured to move relatively to an article to be painted, the painting unit including a first painting robot (1st coating robot 16) and a second painting robot (2nd coating robot 16), each of the first painting robot and the second painting robot including a robot arm, each of the robot arms including a painting machine (see Fig 1), the painting machine including a cartridge loading part (22) and a paint discharge part (see Fig 1), the cartridge loading part being configured to be loaded with a paint cartridge (20), the paint discharge part (a coating gun of coating robot 16, see para [0018]) being configured to discharge paint supplied from the paint cartridge toward the article to be painted; a cartridge carrier (24) configured to carry the paint cartridge and load the paint cartridge into the cartridge loading part, the cartridge carrier including a cartridge grip part (part of robot 24) being configured to grip the paint cartridge (see Fig 3 and para [0031]; and, wherein: the first painting robot (1st robot 16) and the cartridge carrier (24) are disposed such that a movable region of the painting machine of the first painting robot and a movable region of the cartridge grip part each include a first region (the location where the 1st robot 16 moving around the opening 18 of the coating booth 12 to receive a cartridge, see Fig 1 and par [0022])  where the movable region of the painting machine of the first painting robot (1st coating robot 16) is capable of being overlapped with the movable region of the cartridge grip part; the second painting robot (2nd coating robot 16) and the cartridge carrier (24) are disposed such that a movable region of the painting machine of the second painting robot (2nd robot 16) and the movable region of the cartridge grip part each include a second region (the location where the 2nd robot 16 moving around the opening 18 of the coating booth 12 to receive a cartridge at different time from the first robot 16, see Fig 1 and par [0022]) where the movable region of the painting machine of the second painting robot is capable of being overlapped with the movable region of the cartridge grip part (the first region and the second region are capable of having same region/location where cartridges are replaced around the opening 18 at different time for each of the cartridges).   JP’932 lacks teaching a single cleaning tank.  Yoshida et al teaches (see Fig 13) a single cleaning tank (a washer 103) configured to clean the paint discharge parts of the painting machine (coating apparatus 11) in painting robot (coating robot 1) and the cleaning tank is provided in a position (replacing position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a single cleaning tank in JP’932 to wash the deposited color from the coating apparatus as taught by Yoshida et al (see column 17, lines 54-62). 
Regarding claim 2, JP’932 discloses (see Figs 1 and 4) the painting unit is configured to move relatively to the article to be painted in a horizontal direction, and when a virtual plane extending along a route that the article to be painted moves relatively and extending in a vertical direction is defined as a reference plane (see Fig 1 and para [0018] for a body of an automobile extending in vertical direction), the first painting robot is configured to be disposed on a side same as a side of the second painting robot with respect to the reference plane (see Fig 4).
As to claim 3, JP’932 teaches the first region and the second region overlap in a third region (wherein the first, second and third region are all capable of being the same region/location around the opening region 18 of the booth 12), and the cleaning tank (washer 103) is capable of being disposed in the third region as modified.
Regarding claim 4, JP’932 lacks teaching a paint injector.  However, Yoshida et al teaches (see Fig 5) a paint injector (projection 27) configured to inject the paint into the paint cartridge, the paint injector is capable of being disposed in the movable region of the cartridge grip part of the cartridge carrier (during replacement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a paint injector in JP’932 to orient the paint cartridge into position in both axial and radial directions as taught by Yoshida et al (see column 6, line 64-column 7, line 3).
As to claim 5, in JP’932 as modified the movable region of the cartridge grip part of the cartridge carrier is capable of being set as claimed.
Regarding claim 6, JP’932 lacks teaching a plurality of grip units.  However, Yoshida et al teaches the cartridge grip part of the cartridge carrier is provided with a plurality of grip units (grip members 101,102) configured to individually switch between a grip state and a grip release state of the paint cartridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of grip units in JP’932 to simultaneously grip a couple of paint cartridges side by side as taught by Yoshida et al (see column 16, lines 3-7).
As to claim 8, in JP’932 (see Fig 1 and para [0018]) the painting unit is configured to move relatively to the article to be painted in a horizontal direction; when a virtual plane extending along a route that the article to be painted moves relatively and extending in a vertical direction is defined as a reference plane, the painting unit is disposed on both sides of the reference plane (see para [0018]); the first painting robot and the second painting robot in the painting unit disposed on one side with respect to the reference plane are each configured to paint a surface on the one side of the article to be painted; and the first painting robot and the second painting robot in the painting unit disposed on the other side with respect to the reference plane are each configured to paint a surface on the other side of the article to be painted (see para [0018]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2003093932 (see Figs 1a-1b, 2 &4, and English Translation) in view of Yoshida et al (US 6,666,164) as applied to claim 1 and further in view of Mori et al (US 2009/0108109 A1).
JP’932 teaches at least one of the paint discharge part of the first painting robot or the paint discharge part of the second painting robot is configured to atomize the paint and discharge the atomized paint toward the article to be painted, but lacks teaching a robot paint discharge part atomizing paint electrostatically.  However, the use of coating system electrostatically atomizing paint is known in the art, as taught by Mori et al (see Fig 1 and Abstract).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to atomize electrostatically in JP’932 since it was known in the art as taught by Mori et al.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/